          Case 6:18-cv-06357-MAT Document 24 Filed 01/21/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NEW YORK

 CHRISTOPHER D’AMORE, individually and Civil Action No. 6:18-cv-06357-MAT
 on behalf of a class of participants in the
 University of Rochester Retirement Program,

             Plaintiff,

 v.


 UNIVERSITY OF ROCHESTER,
 UNIVERSITY OF ROCHETSER
 RETIREMENT PLAN COMMITTEE, and
 JOHN DOES 1-30,

             Defendants.


                   NOTICE OF VOLUNTARY DISMISSAL OF ACTION

       Pursuant to the provisions of Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Christopher D’Amore,

by and through his undersigned counsel, voluntary dismisses with prejudice the above entitled

action, with each party to bear its own fees and costs.

       No opposing party has served either an answer or a motion for summary judgment in the

present case. No opposing party has filed a counterclaim, nor has any opposing party filed any

motion adverse to the interests of Plaintiff herein.


Dated: January 21, 2019                                By:/s/ Edwin J. Kilpela __
                                                       Edwin J. Kilpela
                                                       CARLSON LYNCH SWEET
                                                       KILPELA & CARPENTER LLP
                                                       1133 Penn Ave., 5th Floor
                                                       Pittsburgh, Pennsylvania 15222
                                                       Telephone: (412) 322-9243
                                                       Facsimile: (412) 231-0246
                                                       ekilpela@carlsonlynch.com

                                                       Attorneys for Plaintiff
          Case 6:18-cv-06357-MAT Document 24 Filed 01/21/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Notice of Voluntary Dismissal of Action

was electronically filed with the Clerk of the Court using the CM/ECF system on January 21, 2019,

which will send notification of the filing to all counsel of record.



                                                         By:     /s/ Edwin J. Kilpela
